Title: From Thomas Jefferson to Robert Lawson, 31 January 1781
From: Jefferson, Thomas
To: Lawson, Robert



Sir
Richmond Jan. 31. 1781.

I have conferred with Baron Steuben on the subject of forming a magazine of provision for your post: and intimated that behind the Blackwater, or Nottoway at farthest such a magazine would be safe, and if rendered unnecessary in this state by the removal of the enemy, would be convenient to Carolina. He disapproves of it, however. He has directed that no great collections of provision shall be made in that part of the country, and that the Commissaries shall furnish provisions to the army from three days to three weeks, so as always to have that stock of provisions on hand and no more.
I cannot conceive how Majr. Nelson’s cavalry are already reduced [to] sufferance for want of cloathing, when they have been cloathed since [their re]turn to this state during the present invasion.
[I have conferred] also with Baron Steuben on the plan you [proposed for] raising Volunteer horse. He seems unwilling to receive [any for a] shorter term than the [continuance of the invasion. Could they be ob]tained for that term on [the conditions you mention it would certainly] be more eligible. He pro[poses to supply the want of horse by per]mitting some of the militia-infant[ry to serve on horse back on] their own horses. I beleive also that we shall recall Capt. Reid’s troop from Maryland. This troop is full. I hope you will be able to procure tools enough by impressing for building huts, as the destruction of our shops and tools here disa[bles us fr]om making them. Huts will be warmer than tents and therefore p[refera]ble as far as they can be used. But some tents ought certain[ly to] be with you and I should think might be had. There were betw[een two and] three hundred delivered out during the last invasion, of which seventy five went on to the Southward with Colo. Green’s corps. The residue must still be remaining. I will have enquiry made for them.
I am with great respect Sir your most obedt. servt.,

Th: Jefferson


P.S. Since writing the above I have spoken with Mr. Newton. The powers under which provisions are impressed will suffice to form a magazine and as he seems to think that it [will] be sufficient if a few days provision be laid in I [think] the Commissaries may store so much [behind the] Blackwater. I am just informed there  is [a prospect of raising horse here during] the invasion [to serve under the conditions of militia.]

